 1
 2
 3                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
 4
 5   INTERNATIONAL PETROLEUM PRODUCTS                       Case No. 4:19-cv-03004-YGR
     AND ADDITIVES COMPANY, INC.,
 6                                                          [PROPOSED] JUDGMENT
                            Petitioner,
 7
            v.
 8
                                                            Judge: Hon. Yvonne Gonzalez Rogers
     BLACK GOLD S.A.R.L.,
 9
10                          Respondent.

11
12          Having granted the motion to confirm the arbitration award entered by Arbitrator Mark
13   Dosker on May 29, 2019 in arbitration no. 01-18-0001-9728, titled International Petroleum Products
14   and Additives Company, Inc. v. Black Gold, S.A.R.L., Lorenzo Napoleoni, and Sofia Napoleoni, it
15   is ORDERED, ADJUDGED, AND DECREED that
16
17          JUDGMENT SHALL BE ENTERED AS FOLLOWS:

18
            1.      Within thirty (30) days from entry of this judgment, Black Gold S.A.R.L. (“Black
19
     Gold”) shall pay to International Petroleum Products and Additives Company, Inc. (“IPAC”) the
20
     amount of $1,094,193.58.
21
22
            2.      A permanent injunction is hereby entered against Black Gold and in favor of IPAC
23
     according to the terms set forth in this paragraph:
24
25          Black Gold and any and all persons or entities acting in concert with it or in participation
26          with it or in support of it or in combination with it or in collusion with it or in conspiracy
27
28
                                                                                                   JUDGMENT
                                                                                 Case No. 4:19-cv-03004-YGR
 1          with it, whether as aiders, abettors, co-conspirators, agents, servants, employees or

 2          otherwise, are permanently enjoined from:

 3
            (a) Making, marketing or selling any product formulated or otherwise made using IPAC
 4
                 Confidential Information;
 5
 6
            (b) Otherwise using IPAC Confidential Information;
 7
 8          (c) Disclosing to any other persons or entities any IPAC Confidential Information;
 9
10          (d) Possessing any IPAC Confidential Information, other than Black Gold’s arbitration

11               counsel possessing a copy of materials produced in the arbitration underlying this

12               judgment;

13
            (e) To the extent, if any, not already enjoined above, taking any other action prior to January
14
                 1, 2024 that would violates Section 12 of the Sales Representative Agreement between
15
                 IPAC and Black Gold; and
16
17
            (f) To the extent, if any, not already enjoined above, taking any action at any time that
18
                 would violate Section VIII.B. of the Exclusive Distributor Agreement between IPAC
19
                 and Black Gold.
20
21          As used in this paragraph, “IPAC Confidential Information” is defined as set forth on page
22          11 of the FINAL AWARD in the arbitration underlying this judgment. See ECF No. 4-3.
23
24          3.      IPAC is entitled to its reasonable attorneys’ fees and costs for activities post-dating

25   the arbitration award, including those related to petitioning this Court and responding to the motion

26   briefed in this Court, subject to Local Rule 54.
27
28
                                                        2
                                                                                                    JUDGMENT
                                                                                  Case No. 4:19-cv-03004-YGR
 1
           IT IS SO ORDERED
 2
 3
     Dated: November ________,
                       18      2019
 4
 5
 6
 7                                        Yvonne Gonzalez Rogers
                                          United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                      3
                                                                                JUDGMENT
                                                                Case No. 4:19-cv-03004-YGR
